Name: Council Regulation ( EEC ) No 3916/91 of 19 December 1991 amending Regulation ( EEC ) No 2658/87 on the tariff and statistical nomenclature and on the Commin Customs Tariff
 Type: Regulation
 Subject Matter: fisheries;  EU finance;  tariff policy
 Date Published: nan

 No L 372/ 28 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3916 /91 of 19 December 1991 amending Regulation (EEC) No 2658 / 87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas , during the General Agreement oil Tariffs and Trade negotiations on the introduction of the harmonized system, the customs duty on the import of seaweeds was increased; ( Whereas this increase in the customs duty is proving disadvantageous to economic operators ; whereas it is therefoe expedient to apply the customs duty in force prior to the negotiations; Whereas the 'balance of concessions and obligations under the General Agreement should not , however, be called into question ; Whereas it is expedient to amend the autonomous customs duty applied to seaweeds ; whereas , therefore, Regulation (EEC) No 2658 / 87 (*) should be amended accordingly , HAS ADOPTED THIS REGULATION: Article 1 The combined nomenclature appearing in Annex I to Regulation (EEC) No 2658 / 87 is hereby amended in accordance with the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1991 . For the Council The President P. DANKERT ANNEX CN code Description Rate of duty Supplementary unitautonomous (% ) conventional (% ) 1212 1212 10 to 1212 10 99 1212 20 00 1212 30 00 to 1212 99 90 (unchanged)  Seaweeds (unchanged) Free 2  (&gt;) OJ No L 256, 7 . 9 . 1987 , p. 1 . Regulation as last amended by Regulation (EEC) No 2587 / 91 (OJ No L 259 , 16 . 9 . 1991 ).